Colonel Homer Garrison, Jr.        Opinion No. C-741
Director
Texas Department of Public         Re:   Authority of Texa? Rangers
Safety ,-                                to execute civil contempt
Box 4087, North Austin Station           process and related ques-
Austin, Texas                            tions.
Dear Colonel Garrison:
     Your opinion request of August 11, 1966, sets out
the following facts:
         "Recently this office received an Order
    from the Domestic Relations Court of Harris
    County which purported to be a Writ of Com-
    mitment, addressed 'To Any Texas Ranger With-
    in the State of Texas.' After much conslder-
    ation, this office returned the instruments
    to Judge J. W. Mills of the Court of Domestic
    Relations, Harris County, Texas, with a letter
    indicating that we did not think this office or
    any Ranger had authority to obey a Writ of
    Commitment. On August 9, 1966, we received
    corrected instruments entitled 'Writ of Commlt-
    ment' issued 'To Any Texas Ranger Within the
    State of Texas,' together with a letter from
    Judge Mills asking that the Writs be served.
    A copy of the letter and instruments are attached
    hereto."
     You then request our opinion on the following questions:
          "1 . Is a Ranger a proper person to satisfy
     a Commitment?
          " 2. If your answer to Question No. 1 is
     'yes,I can a Texas Ranger legally satisfy the
     Order of the Court attached hereto?
          "3. If your answer to Question No. 1 is
     'yes,' should the person taken into custody
     by the Ranger be considered under arrest?
                            -3576-
Colonel Homer Garrison, Jr., page -2- (C-741 )


    If it is your opinion that such person would
    be considered under arrest, wouldthe Ranger
    need to take such person Immediately be-
    fore a magistrate In the county where he
    was arrested and, f so, would the magls-
    trate in said coun5y have the authority
    to set ball for the prisoner?"
      To begin with we point out that upon a finding of
disobedience to a child support order the court may enforce
its jud ment by orders as in other cases of civil contempt.
Rule 308-A, Texas Rules of Civil Procedure. Therefore, we
must look to the applicable provisions of the Civil Statutes
and the Texas Rules of Civil Procedure In order to find an
answer to your problem.
     In answer to Question No. 1 it Is our opinion that based
upon Article 4413 (11) (4) the Texas Rangers "have authority
      to execute process       in civil cases when specially
dire&d   by a judge of a co%   of record; and in all cases
shall be governed by the laws regulating and defining the
powers and duties of sheriffs when in the discharge of sim-
ilar duties." Thus, since the commitment In question Is
specifically directed to "Any Texas Ranger Within The State
of Texas" a Texas Ranger Is a proper person to execute the
commitment in accordance with the order of the Court causing
its Issuance.
     The writ of commitment is executed by taking Into
custody the person named therein and delivering such
person to the authority named In the order of commitment.
The order In question directs the Ranger to "take the body
of (the said defendant) and transport him to the County
Jail of Harris County, Texas, where he shall be confined by
the Sheriff of Harris County, Texas." Thus, the writ Is
sufficiently explicit as to the means of satisfying same and
may be obeyed. Therefore, a Texas Ranger may legally satisfy
the order of the court and your Question No. 2 is answered
in the affirmative.
     The Supreme Court of Texas has held in Rx arte
Winfree, 153 Tex. 12, 263 S.W.2d 154 (1953),&estions
of orocedure in civil contempt cases are not to be resolved
on concepts borrowed from the detailed requirements relating
to criminal prosecution. See also 20 Tex. Bar Jou;hu;4 (1957)
and Attorney General's Opinion No. C-733 (1966).
although the defendant could for some purposes be considered
as "under arrest" it is our opinion that the detailed re-
quirements of the Code of Criminal Procedure relating to his
be.ting
      taken before a magistrate, bail, etc., would not apply
                          -3577-
Colonel Homer Garrison, Jr., page -3-         (C-741   )


since the action is not governed by the Rules of Criminal
Procedure.
                         SUMMARY        _,-
              A Texas Ranger Is a proper person, when
            specially directed by a judge of a court of
            record, to execute a writ of commitment for
            contempt in child support cases and the
            person so taken into custody, although hc
            may be considered under arrest, need not be
            taken immediately before a magistrate nor
            be granted bail.
                                Yours very truly,
                                WAGGONER CARR
                                Attorney General of Texas



                                   BY
                                        Assistant Attorney General

CBS/pw
APPROVED:
OPINION COMMITTEE
W. 0. Shultz, Chairman
Malcolm Quick
Pat Bailey
Lonnie Zwlener
Doug Chilton
APPROVED FOR THE ATTORNEY GENERAL
BY T. B. WRIGHT




                             -3578-